Exhibit 21.1 Subsidiaries of the Registrant Subsidiary Name(*) Names Under Which Subsidiary Does Business(**) State or Jurisdiction of Incorporation or Organization AL Global Corporation Youngevity® Essential Life Sciences and DrinkACT California CLR Roasters, LLC Florida Financial Destinations, Inc. New Hampshire FDI Management, Inc. New Hampshire MoneyTrax, LLC Nevada Youngevity NZ, Ltd. New Zealand Youngevity Australia Pty. Ltd. Australia 2400 Bowell, LLC (***) California (*) All subsidiaries are wholly-owned by the Registrant unless otherwise specified by footnote. (**) If different from the name of subsidiary. (***)
